DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   February 17, 2021 have  been entered. 
2.2.	Applicant’s Amendment to Claims, Arguments and the  Declaration of Dr. Saint-Loup  filed on February 17, 2021  are acknowledged.
2.3.	Claims 1-18, 22-23 and 28 have been canceled.  Claims 25-27, 29-30 and 32  have been withdrawn. Claim 33 is newly added. Support for newly added claim 33 has been found in Applicant’s Specification as indicated by Applicant ( see Remarks) Therefore, no New Matter has been added with instant Amendment. 
2.4. 	Thus, Claims 19-21, 24, 31 and 33 are active and will be examine on the merits.
Specification
Abstract
3.1.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract of the disclosure ( see PG PUB US 2019/0184612)  is objected to because : a)  it contains term " said" and b) phrase " injected parts" instead of " injection molded parts". Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.	Claims 19-21, 24, 31 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
 
b)      open range of reduced viscosity " greater than 50 ml/g" is indefinite because it includes polyesters with reduced viscosity as for example 500000 ml/g which is unrealistic.      
    Claim Rejections - 35 USC § 102/103
      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 19-21, 24, 31 and 33  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0282833) as evidence by Poulat et al ( US 2018/0355100) and  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 – reference attached.
5.1.	Regarding Claims 19-21, 24, 31 and 33   Lee disclosed polyester resin, suitable for injection molded articles and/or parts ( see [0008]) , claim 8),   wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , then ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.05 to 0.75. In addition Lee provided Example of a  polyester which comprises ISB ( 9%), CHDM (91%0 and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Therefore, point of 0.09 of the claimed ratio is exemplified by Lee. 
	Therefore, Lee disclose all compositional limitations of the polyester as claimed by Applicant in Claims 19-21, 24 and 31  and anticipated Applicant’s claimed subject matter at specific point ( Example)  and also renders obvious Applicant’s claimed subject matter with respect to polyester composition as it established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
5.2.	Regarding viscosity limitation of Claim 19 note that polyester disclosed by Lee  can have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 7 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. Therefore, even though Lee using different method for measuring IV, this viscosity is substantially same as claimed by Applicant, polyester disclosed by Lee is suitable for making same articles -  injection molded  articles as claimed by Applicant. Therefore polyester disclosed by Lee will inherently has same viscosity as claimed by Applicant.
	In addition note that viscosity IV ( intrinsic )  and RD ( reduced)   have  good correlation with each other. For example see evidence provided by Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD  of 73.5 mL/g  and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of  polyester disclosed by Lee is same as RD viscosity claimed by Applicant.
	Alternatively,  even though Lee  using different method for measuring IV , it would be expected that because polyester disclosed by Lee is suitable for making same articles -  injection molded  articles as claimed by Applicant, than this polyester will have same viscosity as claimed by Applicant.
5.3.	Regarding Claim 24  Lee disclosed that polyester may comprise heat stabilizer, which read on additives ( see [0021]). 
5.4.	Regarding Claim 33 with respect to Tg ( glass transition temperature)  Lee  stated that  polyester has Tg of more than 900 C ( see [0013]) and  also provided 
several Examples of polyesters with different amount of ISB, CHDM and EG and different Tg. Note that Tg  is increased with increased amount of ISB and CHDM and decreased amount of EG, wherein Example 6 ( highest content of ISB and low content of EG ) has Tg of 130 0C.  Therefore, Lee does disclosed same Tg for polyester with specific amount of ISB ( for example 9 mole%) and also provide sufficient guidance to  one of ordinary skill in the art to adjust amounts of ISB ( increase) and CHDM and 
5.6.	Regarding morphology ( semicrystalline or amorphous) note that because polyester  disclosed by Lee  contains same acid component and same diol component, wherein Isosorbide and CHDM are present in overlapping ranges , than it is clear that polyester of Lee would have same morphology as claimed by Applicant. In addition note that Koo provide evidence that PICT polyester has different morphology depending on amount of Isosorbide: " The presence of a Tm indicates that with a small  that amount of ISB the polyester is still crystallizable (up to 17 mol% of ISB), but completely amorphous at 25 mol%".- see page 6975-6976 and Fig. 1 for Tg Data.
Response to Amendment
6.	The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 17, 2021 is insufficient to overcome the Rejection of Record as set forth in the last Office action because:  
6.1.	Applicant’s principal argument is based on alleged deficiency of Lee. 
Applicant stated: “   It appears the market demands in packaging is really focused on high temperature resistant products, with a range of properties insuring a good level of side properties to validate end-user interest. This is translated in scientific terms by :
-  High glass transition temperature (90° C is the minimum, 95° C is the beginning of the range of interest of the market).
- Glass-like properties, which can be translated by transparent, with a low haze and uncolored or very low colored polymer,
- A high impact resistance at Room temperature and at cold (-30° C) temperature..
” Molecular weight high enough to obtain the optimal properties of the
product" 
In response for this argument note that Applicant's Claim 19 (and dependent claims) are silent with respect to  Glass-like properties, Impact resistance (IM ) and Molecular weight. 
For this reason Applicant's arguments are not commensurate with scope of Applicant claimed subject matter and therefore, unpersuasive.
6.2.   For same reason, analysis of the Data presented by Lee and conclusion that one of ordinary skills in the art will not be motivated to obtained polyester as claimed by Applicant and shown in Examples of Table 1 provided by Lee is also unpersuasive as Applicant trying to predict properties of the polyesters based on many parameters which are changing at the same time. 
	However, it is well known how to produce PICT ( poly (1,4-cyclohexane dimethylene terephthalate  modified with isosorbide) and what kind of properties can be achieved and expected. Applicant's attention directed to Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide" – reference attached. For example, it is well known that increased content of ISB in range as claimed by Applicant will increase Tg of the polyester. Data provided by Koo ( see Fig.1 and Table 1) is in good correlation with Data provided by Lee, Table 1, Example 1, 9 mol% of ISB.  
In addition note that Lee specifically teaches that : " as the amount of 1,4-cyclohexanedimethanol increases, the impact strength of the produced polyester resin rapidly increases." and " Meanwhile, when the amount of isosorbide is less than 1 mol the heat-resistance of the polyester resin may be insufficient, and when the amount of isosorbide is more than 60 mol %, the color of the polyester resin may become yellow."  – see [0012].
	Therefore, Koo does provide evidence that Polyester disclosed by Lee can be obtained to the contrary of Applicant's statement and also that Data  provided by Lee  is valid with respect to Tg of this polyester. At the same time, Lee teaches that increased content of  CHDM (  1,4-cyclohexanedimethanol) will lead to increased IM ( impact strength). It is clear that one of ordinary skill in the art will be guided by Lee, by itself, or in combination with  available knowledge available in the art, to optimized content of CHDM and ISB by routine experimentation,  in order to  polyester suitable for specific utility.
6.3.	Applicant also argue that " it is well known (see graph below) that removing ethylene glycol from polyesterification in PEIT reduces drastically the speed of esterification, which is the first reaction).  
In response for this argument note that Applicant's claimed subject matter directed to product and not to method of making this product with specific rate of esterification. Therefore, this argument is also not commensurate with scope of Applicant's claims and not persuasive,
6.4.	Applicant also stated that: " This explains why the compositions of amorphous and semicrystalline  PCIT (i . e . lower than 16  mol% of isosorbide) appeared to me as new (no description of PCIT with high molecular weight before this patent application) and appears not to be obvious regarding preceding literature". 
 Koo does described PCIT with content of Isosorbide less than 16 mole% and higher than  20 mol% and " high molecular weight" .            	In this respect note that term " high" is relative term ( term of degree)  and for this reason is indefinite term. In addition note that Claim 19 is indefinite. Note that    Applicant's Claim 19 claim Ratio between Isosorbide and other cyclic diol, for example CHDM, but does not provide basis for sum of all diols/or glycols. 
 6.5.	Finally Applicant stated: " I ran some experiments with a ratio diols/diacids of 1.1,   with the conditions disclosed in Lee' s patent these conditions being described as
preferred : temperature of esterification of 250°C and temperature of polycondensation of 280 °C with 80 ppm of Germanium, primary and secondary antioxidant and azuring
agent. Sadly, in our reaction vessel ( 7,5 L metal reactor equipped with distillation column, nitrogen pressuring system and a vacuum line ) , it appeared the low ratio
diols/diacids generated process issues: oligomers bubbling and blocking in the pipes"
	In response for this argument note nowhere  Lee ( see [0014] and [0015])  provide specific description of a ratio between diols and diacids.  Lee also does not required or even mention use of  Germanium catalyst. Therefore, Applicant's arguments with respect to processing issues of Lee were found unpersuasive. 
 However, Applicant's Specification stated that process can be conducted at diols to acids ratio as low as 1.05. ( see PG PUB US 2019/0177474, [0063]). Therefore Applicant's statement with respect to processing issues of Lee contradicted by Applicant's Specification.
For Reasons above, the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 17, 2021  is insufficient to overcome the Rejection of  Record as set  forth in the  Office action.
Response to Arguments
7.	Applicant's arguments filed February 17, 2021  have been fully considered but they are not persuasive.
8.	Applicant’s arguments with respect to Lee based on following statement: 
a) “ Firstly, the intrinsic viscosity (IV) of the polymer is measured differently in Lee as compared to the measurement of the reduced viscosity in solution. In Lee, IV is measured with a Ubbelohde viscometer in a thermostat of 35° C., after dissolving the polymer in orthochlorophenol at 150° C. to the concentration of 0.12%. According to the present application, the reduced viscosity in solution is measured using an Ubbelohde capillary viscometer at 25° C. in an equi-mass mixture of phenol and ortho-dichlorobenzene after dissolving the polymer at 130° C with stirring, the concentration of the polymer introduced being 5 g/1.” and " In point 7.1 of the Office Action, a new document Poulat et al is cited. However, Poulat was published after the filing date of the present application. Applicants submit that Poulat is not sufficient evidence of a good correlation of IV between the two polymers... The polymers cited in Poulat do not contain the same monomers as the ones claimed, let alone isosorbide and CHDM".
In response to this argument  note age or publishing date of the  evidentiary reference ( in this case Poulat) is irrelevant. Evidence may be published do or after filling date of Applicant's Application for patent.  However, Applicant did not present any Data to clearly show that teachings of Poulat are not applicable to copolyester disclosed 
b)  Second Applicant's principal argument based on alleged deficiency of Lee as argue by Declaration of Dr. Saint-Loup.  However, as shown above ( see paragraph 6 of instant Action) the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 17, 2021  is insufficient to overcome  Rejection over Lee.
c)	Finally Applicant stated that: " Thirdly, the Examiner's assertions that a skilled artisan would have modified the teachings of Lee to obtain the presently claimed invention results from impermissible hindsight. No reasonable expectation of success for obtaining the claimed injection-molded part can found in the cited art. Thus, the modifications suggested by the Examiner would not have had predictable results".
	In response for this argument note that it is unclear what kind of modification of Lee  is needed?. As shown above, Lee does disclosed same copolyester , which may comprise same ISB and CHDM in same or overlapping amounts and also clearly stated that this polyester is suitable for production of injection molded parts. 
d) Same related to Applicant's statement about " Office Action violate these principles and, instead, rely upon hindsight gained from the disclosure found in the instant specification". Again it is unclear what was " gained from Applicant's Specification" and not provided by cited references, because as explained above Lee dose disclosed same copolyester as claimed by Applicant.
	At least for reasons above, Applicant's arguments were found unpersuasive. 

Conclusion
     THIS ACTION IS NOT MADE FINAL.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763